Title: Conveyance from James Barclay and Others, [17 September 1785]
From: Barclay, James
To: Hamilton, Alexander


[New York, September 17, 1785]. James Barclay and others convey “All that certain messuage or dwelling house and the store house thereunto adjoining, as also the lott of ground whereon the said dwelling house and store house do stand and which is thereunto belonging situate lying and being in the South Ward of the City of New York Fronting to a certain street called Wall Street.…”
 